On a former day of this term this judgment was affirmed. Appellant contends in his motion that the evidence does not sustain the conviction and the affirmance was error.
In the opinion affirming it was stated that there was nothing to indicate that the rock was a deadly weapon except the fact that defendant, under the State's view, knocked the assaulted party down twice, hitting him in the back of the head. It was also stated that the only evidence regarding the seriousness of the wound was the testimony of the assaulted party wherein he states that he was laid up or suffered from the wound for a couple of weeks.
After a more careful revision we are inclined to the opinion now that the affirmance ought not to have occurred and in order to make the matter clear we copy the testimony of the one State witness in respect to this phase of it. This witness says: "I started on past Royston on towards my home. The next thing I knew somebody struck me. Royston was behind me. The blow knocked me to the ground and I was unconscious for a few minutes. I was hit in the back of the head with some hard substance and injured for a couple of weeks. When I arose, Royston struck me again. When I got up I saw that he had a large rock in his hand. I picked up a rock to defend myself." This is the entire testimony with reference to the deadly nature of the rock and the seriousness of the wound. Reviewing this testimony we are of the opinion that testimony does not show that character of seriousness contemplated by the law. The amount of the injury is not stated. It might have been a slight wound and would take a couple of weeks for it to heal. The cases bearing upon this question will be found collated in Branch's Criminal Law on page 43. It is unnecessary to make quotations from these opinions or investigation of the matter as we are convinced that we were in error in the original opinion, and the motion for rehearing is granted, the affirmance set aside, and the judgment is now reversed and the cause remanded.
Reversed and remanded.